Citation Nr: 9923209	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a cervical spine disability.

4.  Entitlement to a compensable evaluation for right 
postoperative carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for hearing 
loss and for headaches, and whether new and material evidence 
has been submitted to reopen the veteran's claim for 
entitlement to service connection for a cervical spine 
disability will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

The current medical evidence indicates that the veteran's 
right postoperative carpal tunnel syndrome is asymptomatic.





CONCLUSION OF LAW

The criteria for a compensable evaluation for right 
postoperative carpal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.124, Code 8515 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the zero percent evaluation 
currently assigned to his right carpal tunnel syndrome is 
inadequate to reflect its current level of severity.  He 
argues that he continues to have numbness and weakness of the 
right arm, and he believes that a compensable evaluation for 
this disability is justified. 

Initially, the Board finds that the veteran's claim for an 
increased evaluation is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
postoperative right carpal tunnel syndrome was established in 
an April 1980 rating decision.  A zero percent evaluation was 
assigned for this disability, and this evaluation currently 
remains in effect.

The veteran's disability is evaluated under the rating code 
for paralysis of the median nerve.  Complete paralysis of the 
median nerve is indicated by symptomatology such as the hand 
being inclined to the ulnar side, the index and middle 
fingers being more extended than normal, considerable atrophy 
of the muscles of the thenar eminence, having the thumb in 
the plane of the hand (ape  hand), pronation that is 
incomplete and defective, absence of flexion of the index 
finger and feeble flexion of middle finger, inability to make 
a fist, having the index and middle fingers remain extended, 
inability to flex the distal phalanx of thumb, having 
defective opposition and abduction of the thumb, at right 
angles to palm, having weakened flexion of wrist, and pain 
with trophic disturbances.  A 70 percent evaluation is 
warranted for complete paralysis of the major side, and a 60 
percent evaluation is assigned for complete paralysis of the 
minor side.  Severe incomplete paralysis is evaluated as 50 
percent disabling for the major side and 40 percent disabling 
for the minor side.  Moderate incomplete paralysis is 
evaluated as 30 percent disabling for the major side and 20 
percent disabling for the minor side.  Mild incomplete 
paralysis is evaluated as 10 percent disabling for each side.  
38 C.F.R. § 4.124a, Code 8515.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The evidence for consideration includes private treatment 
records dated from 1992 to 1995.  These records show that the 
veteran displayed signs of possible carpal tunnel syndrome in 
February 1995, and subsequently underwent a neurological 
examination the same month.  He gave a history of weakness 
and numbness in both arms.  His history of right-sided carpal 
tunnel surgery was also noted.  On examination, cranial 
nerves II through XII were all intact.  The motor examination 
demonstrated 5/5 strength in all four extremities with no fix 
and no drift.  The sensory examination was intact to all 
tested modalities bilaterally.  The impression included a 
need to rule out carpal tunnel syndrome.  The veteran also 
underwent an electromyogram and a nerve conduction velocity 
test in conjunction with the February 1995 examination.  The 
impressions included mild left carpal tunnel syndrome, but 
there was otherwise normal nerve conduction of the upper 
extremities.  

Private medical records from November 1995 indicate that the 
veteran was examined for complaints that included cramping in 
his hands.  He said that this occurred whenever he tried to 
do any type of fine motor activity.  On examination, his 
hands had good capillary refill, and a normal grip strength.  
He had intact sensation to light touch throughout the upper 
extremities, and no marked tenderness.  There was a negative 
Tinel's sign.  The impression was that the veteran had crampy 
type pain to his hands possibly secondary to his mild carpal 
tunnel syndrome which had been detected on testing in the 
past.  

The veteran complained of difficulty in moving his right arm 
in February 1996.  On examination, the extremities had a 
slight decrease in grip strength on the right side secondary 
to discomfort.  The veteran had no loss of sensation, good 
pulses, and brachial radial ulnar.  The impression was 
cervical stenosis with resultant radiculopathy pain.  

The veteran testified at the August 1997 hearing that his 
hands had become progressively weaker since a 1975 injury in 
service.  He stated that the more he uses his hands, the 
weaker they get.  He had undergone right carpal tunnel 
release surgery during service, but did not believe that this 
had provided any relief.  The veteran stated that he 
continued to get pains from his neck into his arms.  He also 
experienced numbness and pain, and said he could not hold 
objects for long periods of time.  The veteran complained of 
problems with holding a telephone or holding a glass.  He was 
not currently receiving any treatment for his right arm, but 
believed that his overall strength and grip strength had 
worsened, and his pain had decreased since discharge from 
service.  See Transcript. 

The veteran was afforded a VA neurological examination of his 
right carpal tunnel syndrome in March 1998.  He was noted to 
have a history of right carpal tunnel surgery in 1977.  He 
was said to be doing fine, with no complaints.  On 
examination, the veteran had some discomfort with full 
extension of the cervical area.  Cranial nerves II-XII were 
normal.  The motor examination revealed 5/5 strength 
throughout, and reflexes were +11/2 throughout.  There were no 
pathological reflexes.  The sensory and cerebellar 
examinations were normal.  There was negative Tinel's sign 
over both wrists.  The diagnoses included status post right 
carpal tunnel syndrome surgery in 1977.  The veteran was 
asymptomatic, and his examination was normal.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that a 
compensable evaluation is merited for the veteran's right 
carpal tunnel syndrome.  His testimony at the August 1997 
hearing concerning his current symptoms have been noted.  
However, the February 1995 private examination and testing 
was negative for current right carpal tunnel syndrome.  The 
February 1996 records attributed his complaints to cervical 
stenosis.  Only the November 1995 private examination 
included an impression of possible carpal tunnel syndrome, 
but the examination conducted at that time was normal.  The 
March 1998 VA examination found his right carpal tunnel 
syndrome to be completely asymptomatic.  Therefore, as the 
veteran's symptomatology does not more nearly resemble that 
required for a compensable evaluation, no change in the 
current zero percent rating is warranted.  38 C.F.R. §§ 4.7, 
4.31, 4.124, Code 8515.


ORDER

Entitlement to a compensable evaluation for right 
postoperative carpal tunnel syndrome is denied. 


REMAND

The veteran contends that he is entitled to service 
connection for hearing loss and for headaches.  He believes 
that his hearing loss began during active service, and that 
it has increased as a result of working near jet engines in 
the reserves after discharge from active service.  The 
veteran also notes that he was treated for headaches during 
service.  He believes that he has a chronic headache 
disability, and that the treatment he received in service was 
the first manifestation of this disability.  Finally, the 
veteran argues that he has developed a chronic back 
disability as a result of active service.  He notes that he 
has a congenital deformity of the cervical spine, but he 
believes that this disability was aggravated by an injury in 
service.  Entitlement to service connection for a neck and 
upper back injury, with congenital fusion of the cervical 
spine, Klippel-Feil syndrome, has previously been denied by 
the regional office.  However, the veteran contends that he 
has submitted new and material evidence to reopen this claim.  

The veteran testified at the August 1997 hearing that he 
served in the Air Force reserves from 1986 to 1992.  He 
argues that exposure to jet engine noise during this period 
resulted in his current hearing loss.  A review of the 
evidence indicates that neither the medical records nor 
personnel records pertaining to the veteran's service in the 
reserves have been obtained.  

Furthermore, the record shows that the veteran has been 
denied entitlement to Social Security disability benefits.  
While a copy of a January 1995 examination that was 
apparently used in reaching this decision is contained in the 
claims folder, it is unclear as to whether or not additional 
medical records may have been used in reaching that decision.  

The Board notes that there is some duty to assist a veteran 
in the completion of his application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995), Graves 
v. Brown, 8 Vet. App. 525 (1996).  As the veteran has 
identified records which could possibly reopen and/or make 
his claims well grounded, and as these records are in the 
possession of the United States government, the Board 
believes that attempts must be made to obtain these records 
and associate them with the claims folder prior to reaching a 
decision in this case.  

Therefore, in order to afford the veteran due process and to 
assist in the development of his claims, the Board remands 
these issues to the RO for the following development:

1.  The RO should make every attempt to 
secure the veteran's service medical 
records and personnel records for his 
period of service with the reserves 
through official channels.  An attempt 
should be made to verify his periods of 
active duty, active duty for training, 
and inactive duty for training with the 
reserves. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals







